United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-1275
                                  _____________

Carmen C. Reul,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United
      v.                                * States District Court for
                                        * the District of Minnesota.
Manpower International, Inc.,           *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                  _____________

                                 Submitted: November 17, 1997
                                     Filed: November 26, 1997
                                  _____________

Before BOWMAN, LAY, and MURPHY, Circuit Judges.
                         _____________
PER CURIAM.

       Carmen C. Reul appeals from a summary judgment entered by the District Court1
in favor of Manpower International, Inc., a temporary employment agency and the
defendant in Reul's action under the Americans with Disabilities Act and the Minnesota
Human Rights Act. Having reviewed the case, we are satisfied the District Court
properly concluded that Reul failed to come forward with sufficient evidence to create
a question of fact as to whether Manpower's legitimate, non-discriminatory reasons for




      1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.
not placing her in any positions were a pretext for unlawful discrimination. Summary
judgment thus was correctly entered.

      The judgment of the District Court is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-